Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 18, 2021

The Court of Appeals hereby passes the following order:

A21A1419. LU HUANG v. JOHN CIRILLO.

      John Cirillo and Lu Huang were involved in a long term relationship that
produced a child. After the relationship ended, Cirillo petitioned for legitimation,
custody, and the equitable division of property. The trial court granted Cirillo
custody. The trial court also ordered that the family residence be sold and that a
portion of Huang’s proceeds be used to satisfy her child support obligation.1 Huang
failed to vacate the residence, and Cirillo filed a contempt action. The trial court
found Huang in contempt and ordered her to pay $6,826.75 in attorney fees under
OCGA § 9-15-14 (b). Huang then filed this direct appeal.2 We, however, lack
jurisdiction.
      Under OCGA § 5-6-35 (a) (2), appeals in “domestic relations cases” must be
brought by application for discretionary appeal. Here, the underlying action involved
a legitimation proceeding, which is a type of domestic relations case. See Brown v.
Williams, 174 Ga. App. 604, 605 (332 SE2d 48) (1985). And the underlying subject
matter dictates the appropriate appellate procedure. See Walker v. Estate of Mays, 279
Ga. 652, 653 (1) (619 SE2d 679) (2005).
      Likewise, an application for discretionary appeal is required to appeal the
award of attorney fees under OCGA § 9-15-14. See OCGA § 5-6-35 (a) (1).

      1
      Huang appealed this ruling, and we affirmed in an unpublished opinion. See
Huang v. Cirillo, Case No. A20A1112, decided July 29, 2020.
      2
        Huang appealed to the Supreme Court, which transferred the matter to this
Court. See Case No. S21A0836.
“Compliance with the discretionary appeals procedure is jurisdictional.” Booker v.
Georgia Dept. of Human Res., 317 Ga. App. 426, 427 (731 SE2d 110) (2012)
(punctuation omitted). Accordingly, Huang’s failure to file an application for
discretionary appeal deprives us of jurisdiction over this appeal, which is hereby
DISMISSED. Id.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/18/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.